Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Young on 06/03/2022.

The application has been amended as follows: 

1.	(Currently amended) A method comprising:
reviewing, by a computing device, information from a set of clients, wherein the information is based on interaction with an application associated with a video delivery system;
selecting, by the computing device, ascription events from the information based on a model that defines ascription events that could lead to an outcome for the video delivery system; 
storing, by the computing device, the ascription events into a set of data structures, wherein the ascription events are stored based on respective timing information associated with the respective ascription event, and wherein one or more of the ascription events that could lead to the outcome are retrievable based on respective timing information for the ascription events;
receiving, by the computing device, a query that defines a first parameter for the outcome; 
retrieving, by the computing device, entries for the one or more of the ascription events based on the first parameter; and
ranking, by the computing device, the entries based on a second parameter, wherein the entries are ranked based on respective timing information associated with each of the one or more ascription events.
 
2.	(canceled)    
 
3.	(Currently amended) The method of claim 1, wherein the first parameter comprises time information that is used to select the entries for the one or more of the ascription events.
 
4.	(Currently amended) The method of claim 1, wherein the first parameter defines metadata associated with the one or more of the ascription events.
 
5.	(Currently amended) The method of claim 1, wherein the first parameter defines the outcome.
 
6.	(Canceled).
 
7.	(Canceled).
 
8.	(Original) The method of claim 1, wherein the information from the set of clients comprises telemetry information regarding a status of the set of clients.
 
9.	(Original) The method of claim 1, wherein:
the information from the set of clients comprises information associated with the ascription events and information that is not associated with the ascription events, and
the information not associated with the ascription events is not stored in the set of data structures.
 
10.	(Original) The method of claim 1, wherein:
the ascription events are associated with a set of categories of activities that are performed on the application.  
 
11.	(Original) The method of claim 1, wherein entries in the set of data structures are not linked with each other.  
 
12.	(Original) The method of claim 1, wherein the information from the set of clients is from a plurality of clients.
 
13.	(Original) The method of claim 1, wherein the model comprises one or more rules to determine the ascription events from the information from the set of clients.
 
14.	(Original) The method of claim 13, wherein the one or more rules are automatically determined based on the outcome. 
 
15.	(Currently amended) A non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be operable for:
reviewing information from a set of clients, wherein the information is based on interaction with an application associated with a video delivery system;
selecting ascription events from the information based on a model that defines ascription events that could lead to an outcome for the video delivery system; 
storing the ascription events into a set of data structures, wherein the ascription events are stored based on respective timing information associated with the respective ascription event, and wherein one or more of the ascription events that could lead to the outcome are retrievable based on respective timing information for the ascription events;
receiving a query that defines a first parameter for the outcome; 
retrieving entries for the one or more of the ascription events based on the first parameter; and
ranking the entries based on a second parameter, wherein the entries are ranked based on respective timing information associated with each of the one or more ascription events.
 
16.	(Canceled)  

17.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein:
the information from the set of clients comprises information associated with the ascription events and information that is not associated with the ascription events, and
the information not associated with the ascription events is not stored in the set of data structures.
 
18.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein entries in the set of data structures are not linked with each other.  
 
19.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein the model comprises one or more rules to determine the ascription events from the information from the set of clients.
 
20.	(Currently amended) An apparatus comprising:
one or more computer processors; and
a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors to be operable for:
reviewing information from a set of clients, wherein the information is based on interaction with an application associated with a video delivery system;
selecting ascription events from the information based on a model that defines ascription events that could lead to an outcome for the video delivery system; 
storing the ascription events into a set of data structures, wherein the ascription events are stored based on respective timing information associated with the respective ascription event, and wherein one or more of the ascription events that could lead to the outcome are retrievable based on respective timing information for the ascription events;
receiving a query that defines a first parameter for the outcome; 
retrieving entries for the one or more of the ascription events based on the first parameter; and
ranking the entries based on a second parameter, wherein the entries are ranked based on respective timing information associated with each of the one or more ascription events.

21.	(New)  The non-transitory computer-readable storage medium of claim 15, wherein the first parameter comprises time information that is used to select the entries for the one or more of the ascription events.
 
22.	(New)  The non-transitory computer-readable storage medium of claim 15, wherein the first parameter defines metadata associated with the one or more of the ascription events.
 
23.	(New)  The non-transitory computer-readable storage medium of claim 15, wherein the first parameter defines the outcome.
 
24.	(New)  The non-transitory computer-readable storage medium of claim 15, wherein:
the ascription events are associated with a set of categories of activities that are performed on the application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A method comprising reviewing, by a computing device, information from a set of clients, wherein the information is based on interaction with an application associated with a video delivery system, selecting, by the computing device, ascription events from the information based on a model that defines ascription events that could lead to an outcome for the video delivery system, storing, by the computing device, the ascription events into a set of data structures, wherein the ascription events are stored based on respective timing information associated with the respective ascription event, and wherein one or more of the ascription events that could lead to the outcome are retrievable based on respective timing information for the ascription events, receiving, by the computing device, a query that defines a first parameter for the outcome, retrieving, by the computing device, entries for the one or more of the ascription events based on the first parameter, and ranking, by the computing device, the entries based on a second parameter, wherein the entries are ranked based on respective timing information associated with each of the one or more ascription events, as claimed and arranged by Applicant, was not known in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS T CORBO/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
06/03/2022